Correctly interpreted, the evidence is uncontradicted as to how the injury occurred, and shows that the deceased had crossed the tracks before the approach of the train, and that his automobile rolled back on the track on which the train was running, into its path. I think it was error, in view of such evidence, for the court to submit to the jury issues as to matters which were not shown to have had any causal connection with the injuries. These issues were: the failure of the defendant to keep the crossing and its approaches in good repair; allowing its engine to approach the crossing without ringing the bell; failing to maintain the east approach of the crossing in good condition; and failing to maintain a watchman or signaling device at the crossing. I think a new trial should have been granted.